On affidavit showing that the return was marked fled one day after the last day on which it should have been filed, the clerk of the Supreme Court dismissed the appeal under Buies 1 and 2. On motion made to reinstate the appeal, it appeared that the return was actually delivered in the clerk’s office before 3 p. m, of such last day, but owing to the clerk’s absence, it was not seen by him until the following day, and he marked it as then filed. The motion to reinstate was granted by order dated the d'ourfc saying: “It appears that the return was actually sent and lodged in the office of the clerk of the,Supreme Court within the twenty days required by Bule 1. It was the duty of appellants to file the return as agreed upou in the office of the clerk of the Circuit Court, which was done in due time; and then it was his duty to file a certified copy of the same in the office of the clerk of the Supreme Court, within the time prescribed. That he transmitted the return the latter part of the time in which he was required to do so, makes no difference. The appellant was entitled to full twenty days, and the return having reached the office of the clerk of the Supreme Court on the evening of the twentieth day, that was sufficient, though the paper was not marked filed on that day.” Motion granted. Order made accordingly.